Citation Nr: 1200918	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  04-43 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1979. 

This matter comes before the Board of Veterans' Appeals  (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a back disorder and declined to reopen a previously denied claim for service connection for bronchial asthma. The Veteran appealed that decision to the Board, which upheld the denials in a November 2006 decision. 

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a June 2008 Order, the Court vacated the Board decision and remanded the claims to the Board for readjudication, in accordance with the Joint Motion.

In April 2009, the Board remanded the issues on appeal for additional development.  In August 2009, the Board vacated the April 2009 remand to ensure due process, and remanded the appeal again for additional development.

In a statement dated in April 2005, the Veteran appears to raise a claim of entitlement to service connection for migraines as secondary to bronchial asthma.  In a subsequent statement dated in August 2007, it appears that she is also seeking to reopen a claim for service connection for anemia.  However, it is not entirely clear from those statements whether the Veteran is seeking the foregoing benefits, and the Board finds that further clarification is needed from the Veteran.  Therefore, the Board refers those issues to the Agency of Original Jurisdiction (AOJ) for clarification and appropriate action.  

The issues of entitlement to service connection for a back disability and bronchial asthma are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  An October 2002 rating decision denied the Veteran's application to reopen a claim for service connection for bronchial asthma.  The Veteran did not appeal the decision and it became final. 

2.  Evidence received subsequent to the last final denial of the Veteran's claim for service connection for bronchial asthma is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that declined to reopen the Veteran's claim for service connection for bronchial asthma is final.  38 U.S.C.A. § 7105(c) (West 2011); 38 C.F.R. § 3.104 (2011). 

2.  New and material evidence has been received to reopen a claim for service connection for bronchial asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2002 rating decision, the RO declined to reopen the Veteran's previously denied claim for service connection for bronchial asthma.  The Veteran did not file a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.160(d) , 20.302, 20.1103 (2011).  Thus, the October 2002 decision became final because the Veteran did not file a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In March 2004, the Veteran filed an application to reopen her claim for service connection for bronchial asthma.  In a July 2004 rating decision, the RO declined to reopen the claim, and the Veteran initiated a timely appeal. 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of October 2002 rating decision included service medical records showing treatment in February 1979 for acute respiratory disease and an upper respiratory infection, which resolved.  The record also included VA and private treatment records dated approximately from March 1987 to October 2001 showing treatment for various conditions, including bronchitis and bronchial asthma.  Based on the evidence then of record, the RO concluded that the evidence the Veteran submitted was new, but was not material because it failed to show that the Veteran's bronchial asthma was incurred during service.  The Board notes that service connection for bronchial asthma was initially denied in a May 1993 rating decision based on findings that service medical records showed treatment for an acute respiratory condition that resolved, and that the earliest evidence of bronchial asthma in the record was dated nearly eight years following separation from service.  Consequently, service connection for bronchial asthma was denied.

In support of her application to reopen her claim, the Veteran has submitted a lay statement dated in April 2005 in which she asserts that her bronchial asthma began during her period of active service and that she has suffered from bronchial asthma continuously since that time.  Additionally, during an April 2005 RO hearing, the Veteran testified that she did not have asthma or respiratory problems prior to entering into service but developed it during her period of active duty.  In support of her claim, the Veteran submitted a statement in May 2005 indicating that she received treatment for asthma as early as 1980.  Finally, the Veteran has submitted additional private medical records dated approximately from December 2003 to August 2009 showing continued treatment for respiratory problems, to include bronchial asthma and acute bronchitis.  

Here, the Board finds that the Veteran's previously unconsidered April 2005 lay statement indicating that her respiratory condition has existed since service constitutes new and material evidence.  That newly submitted lay evidence, when presumed credible for the purpose of determining whether to reopen the claim, tends to corroborate the Veteran's contention that her current bronchial asthma is related to her military service.  Furthermore, that evidence at least raises the possibility that, when considered with other evidence of record and when presumed credible for the purpose of determining whether it is material, it would trigger a duty to provide a medical opinion for the issue of entitlement to service connection for bronchial asthma.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence suggests a nexus between the Veteran's military service and her current bronchial asthma based on continuity of symptomatology.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim. 

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim for service connection for bronchial asthma relates to previously unestablished facts: competent evidence tending to show that her current bronchial asthma is related to active service.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for bronchial asthma is reopened.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for bronchial asthma.  To that extent only, the appeal is granted. 


REMAND

Although the Board regrets the additional delay, it is constrained by the fact that proper adjudication requires additional development with respect to the Veteran's newly reopened claim for service connection for bronchial asthma and her claim for service connection for a back disability. 

The Veteran contends that her current bronchial asthma is related to her active service.  Specifically, she has asserted that she did not have any respiratory problems prior to entering into service, but subsequently developed allergies and respiratory problems in service that turned into bronchial asthma.

Service medical records show that, upon entrance examination in September 1978, the Veteran denied a history of asthma, cough, or any other respiratory problems.  Thereafter, in early February 1979, she was treated for complaints of nasal and sinus congestion and given a profile for acute respiratory disease and an upper respiratory infection, which resolved less than two weeks later.  Service medical records thereafter are silent for respiratory complaints. 

After the Veteran's separation from service, a private medical record dated in April 1987 notes a history of asthma as an adult.  Thereafter, private medical records show that from May 1988 to November 1989, during treatment unrelated to respiratory problems, the Veteran consistently reported a history of asthma that began prior to active service during infancy or childhood.  It appears that the first notation of actual treatment for bronchial asthma is in September 1988, at which time it was noted that the Veteran had bronchial asthma since infancy, was on medications for her condition, and last had an episode months prior to the appointment.  Private and VA treatment records thereafter document ongoing complaints and treatment related to bronchial asthma.

In an April 2005 written statement, the Veteran provided competent lay evidence of a continuity of respiratory symptoms since service, suggesting a continuity of symptomatology since service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, during her April 2005 RO hearing, the Veteran testified that she did not have respiratory problems prior to entering into active duty, but developed them in service.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

To date, no VA medical provider has rendered an etiological opinion with respect to the Veteran's currently diagnosed bronchial asthma.  Accordingly, the Board finds that the service medical records showing treatment for respiratory problems in service, the post service medical records showing treatment for bronchial asthma since at least as early as September 1988, and the Veteran's lay testimony regarding a continuity of respiratory symptoms since service, constitutes sufficient evidence to trigger the need for a VA etiological examination and opinion, which includes a comprehensive review of the claims folder.  38 U.S.C.A. §§ 3.159(c)(4), 4.1 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Next, it appears that there are outstanding service personnel records.  It does not appear from a review of the claims file that the Veteran's service personnel records have been requested.  As the Veteran asserted during her April 2005 RO hearing that she was discharged from service due to her respiratory problems, the Board finds that the Veteran's personnel records should be requested on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, it appears that there may still be outstanding medical records from the service department.  In statements dated in December 2004 and May 2005, the Veteran reported treatment for asthma and low back pain at a United States military hospital in Karlsruhe, Germany, from 1980 to 1983, and treatment for bronchial asthma at a medical center at Fort Belvoir, Virginia, in 1987 and 1988.  On both occasions, the Veteran maintained, she was treated as a dependent spouse under her married name.  Pursuant to the Board's August 2009 remand instructions, efforts were made to obtain those records, and a negative response was received from the National Personnel Records Center (NPRC) in October 2009.  However, it was subsequently determined that, because the Veteran reported treatment as a dependent spouse, further information pertaining to the Veteran's spouse was necessary in order to search for those records.  The Veteran was asked to provide additional information in November 2010 correspondence and a February 2011 supplemental statement of the case.  After a response was not received within 30 days of issuance of the February 2011 supplemental state of the case, the appeal was certified to the Board.  

The Veteran has since provided the requested information in a statement dated in June 2011.  Because the Veteran has identified post-service medical records of treatment at service department medical facilities that may be relevant to her appeal, and because information sufficient to allow for a search of these records is now available, further attempts to obtain them should be made. 38 C.F.R. § 3.159(c)(2) (2011); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  In addition, the search request to NPRC did not contain the proper dates of treatment as reported by the Veteran and that efforts were not made to request records directly from the facilities identified by the Veteran.  Therefore, remand is also necessary to ensure that a proper search is conducted that uses the appropriate dates of treatment as reported by the Veteran and encompasses all possible storage facilities.

Next, the Board finds that further efforts should be made to ensure that all relevant VA medical records have been associated with the claims folder.  The claims file has limited VA medical records, and none dated since July 2006.  Because it appears that there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the Veteran's claim for service connection for a back disability, the Board finds that claim to be inextricably intertwined with the Veteran's pending claim for service connection for bronchial asthma because the Veteran claims that her back disability was caused or is aggravated by her bronchial asthma or medications used to treat the asthma.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

In addition, the Board is required to consider all theories of entitlement raised either by the Veteran or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Here, although the Veteran has consistently asserted entitlement to service connection for a back disorder as secondary to bronchial asthma, the Board notes that in an undated medical record relating to treatment for back problems, the Veteran referenced a motor vehicle accident in 1979 during active service.  However, in a private medical record dated in November 2008, the Veteran reported a motor vehicle accident just nine years prior.  Therefore, on remand, the RO should seek clarification from the Veteran as to whether she is claiming entitlement to service connection for a back disorder as directly related to service, including as due to a motor vehicle accident therein.

Finally, in January 2007, in response to the Board's November 2006 denial of her claims currently on appeal, the Veteran requested a Travel Board hearing.  Since that January 2007 request, she has not reasserted a desire for a Board hearing and, in contrast, has requested immediate adjudication of her claims by the Board in various written statements dated subsequent to the hearing request.  Nevertheless, as the Veteran has not specifically withdrawn her request for a Travel Board hearing, and as the Veteran's appeal is being remanded on other grounds, the Board finds that, on remand, if appropriate, the RO should obtain clarification from the Veteran as to whether she desires a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel Records Center furnish all available service personnel records and service medical records for the Veteran's service.  If any of the records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain medical records should be fully documented, and the facilities must provide a negative response if records are not available.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain and associate with the claims folder medical records from Fort Belvoir, Virginia, dated from January 1, 1987, to January 1, 1989, and medical records from the Army hospital identified by the Veteran in Karlsruhe, Germany, dated from January 1, 1980, to January 1, 1984.  Note that the Veteran has indicated that during both of those time periods she was treated as a dependent spouse and was using a different last name.  Requests should be made to the NPRC and the appropriate facilities, using information provided about the Veteran's spouse, if necessary.  If the records are determined to be unavailable, the RO should make a formal finding to that effect and inform the Veteran pursuant to 38 C.F.R. § 3.159(e). 

3.  Obtain and associate with the claims folder all medical records from the San Juan VA Medical Center pertaining to the Veteran's bronchial asthma and back disorder.

4.  After the above development has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of her bronchial asthma.  The claims folder should be reviewed by the examiner and the examination report should indicate that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the treatment for acute respiratory disease and upper respiratory infection noted in the Veteran's service medical records, and post service private medical records showing a history of bronchial asthma since childhood and treatment for bronchial asthma since at least as early as September 1988.  Additionally, the examiner should consider the Veteran's reports of a continuity of post-service respiratory symptomatology and any pertinent clinical records obtained in connection with this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following: 

(a)  Diagnose any respiratory disability. 

(b)  State whether there is clear and unmistakable evidence that any respiratory disability, including bronchial asthma, preexisted the Veteran's military service.

(c)  If a respiratory disability is found to have preexisted the Veteran's military service, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disability increased in severity during service.  Specifically, state whether the acute respiratory disease and upper respiratory infection for which the Veteran was treated in February 1979 were due to the natural progress of the disability or whether those conditions represented a permanent increase in disability beyond the natural progress of the disease. 

(d)  State whether there is clear and unmistakable evidence that the preexisting respiratory disability was not increased in severity beyond the natural progress of the condition during service.

(e)  If no preexisting respiratory disability is found, state whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability, including bronchial asthma, was caused or aggravated by any other aspect of the Veteran's military service.

5.  Ask the Veteran to clarify whether she desires to testify at a hearing before the Board at the RO.  If requested, schedule the Veteran for such a hearing.  

6.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


